—In a habeas corpus proceeding, the petitioner appeals from a judgment of the County Court, Rockland County (Kelly, J.), entered November 6, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The remedy of habeas corpus is not available to the petitioner, as he would not be entitled to immediate release since he is currently serving an 81-year-to-life sentence in the State of California (see People ex rel. Mendolia v Superintendent of Green Haven Correctional Facility, 47 NY2d 779 [1979]; People ex rel. Bolling v Miller, 256 AD2d 699 [1998]). S. Miller, J.P., Luciano, Adams and Townes, JJ., concur.